Citation Nr: 0825335	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from December 
1968 to June 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from October 2001 and April 2004 rating decisions 
rendered by the New York, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In an October 2001 
rating decision, the RO continued the 10 percent evaluation 
for left ear hearing loss, based on the findings of an 
October 2000 VA audiological evaluation.  In an April 2004 
rating decision, the RO continued a 10 percent rating for the 
veteran's left ear hearing loss disability, noting that he 
failed to report for a February 2004 VA audiological 
examination.

In May 2007, the Board remanded the veteran's claim for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  In an October 2003 
letter the RO provided information to the veteran that 
outlined the VA's duties to notify and assist him with his 
claim for an evaluation in excess of 10 percent for left ear 
hearing loss, as well as for other claims that the veteran 
had filed in an October 2002 notice of disagreement (NOD).  
Unfortunately, this letter was mailed to his previous address 
in Seaford, New York rather than his current address at the 
time in West Babylon, New York.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure that adequate VCAA notice as to all elements of the 
claim is provided, including the notice requirements 
pertaining to increased ratings outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The Board's review of the claims file reveals that further 
development on the matter of entitlement to an increased 
rating in excess of 10 percent for left ear hearing loss is 
warranted.

In May 2007 the Board remanded the veteran's claim, finding 
that two notices for hearings, for which the veteran failed 
to report in August 2005 and January 2007, were sent to an 
incorrect address in Seaford, New York.  The Board noted that 
the veteran's return address since his October 2002 NOD was 
listed in the town of West Babylon, New York.  Accordingly, 
the Board remanded the case to the RO to schedule a hearing 
and to provide notice to the veteran at his West Babylon, New 
York address or to another address if notice of a change of 
address was received. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Noting that the May 2007 Board Remand of the 
veteran's case for proper notification of a hearing was 
itself mailed to Seaford, New York, the Board summarizes the 
veteran's reported return mailing addresses during the course 
of his appeal:  (1) his September 2000 claim for an 
evaluation in excess of 10 percent for left ear hearing loss 
listed his address in the town of Seaford, New York; (2) his 
October 2002 NOD listed his address in the town of West 
Babylon, New York; (3) a July 2005 letter from the RO, which 
notified the veteran of an August 2005 hearing, was sent to a 
Brooklyn, New York address; and (4) a November 2007 letter 
from the RO, which notified the veteran of a December 2007 
hearing, was sent to his address in the town of Lindenhurst, 
New York.  

The AMC/RO is requested to confirm the veteran's last known 
address before mailing subsequent correspondence to him, and 
the veteran is reminded that he is responsible for promptly 
notifying VA of any address changes.

The veteran's left ear hearing loss is rated as 10 percent 
disabling under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100 (2007).  He contends that his left ear hearing loss has 
become worse.  Service treatment records reveal that he first 
complained about his left ear in March 1970 and that he 
received ongoing treatment for pain and drainage in his left 
ear throughout his active service.  A January 1972 hospital 
narrative summary indicates that in November 1971 he had a 
radical left mastoidectomy, and that during the operation, 
the surgeon found severe cholesteatoma.  The post-operative 
diagnosis was perforation of the left tympanic membrane with 
retraction pocket, posterior attic.  Additional service 
records show that the veteran was honorably discharged in 
June 1972 due to his left ear disability.  VA audiological 
and ear diseases examination reports dated in October 2000 
revealed continued findings of left ear hearing loss.  

The Board notes that the veteran last had a VA audiological 
examination in October 2000.  The veteran was notified at his 
current address at that time (West Babylon, New York) of 
additional VA audiological and ear diseases examinations in 
October 2003 and January 2004.  He failed to report to either 
examination.  The veteran's representative requested that the 
veteran be scheduled for an additional VA audiological 
examination in correspondence dated in May 2004, July 2005, 
January 2007, November 2007, and June 2008.  VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the 
case is already being remanded for additional development, 
the veteran should be afforded one more opportunity for a 
medical examination.  

However, the veteran is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that the VA's duty to assist the veteran is 
not a one-way street; the veteran also has an obligation to 
assist in the adjudication of his claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should attempt to confirm the 
veteran's last known address.  They are to 
enlist the aid of the veteran's service 
representative in their efforts to ascertain 
the veteran's whereabouts.  All efforts to 
contact the veteran are to be documented and 
associated with the claims folder.  

2.  If the veteran's whereabouts are 
ascertained, he should be provided with all 
appropriate VCAA notification.

3.  Thereafter, the veteran should be afforded 
a VA audiological examination to determine the 
severity of his left ear hearing loss.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
examiner performing the examination for review 
of the case.  

4.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  Thereafter, if the veteran has been 
located, the RO should schedule him for a 
videoconference hearing.

6.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


